Citation Nr: 1000612	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  03-36 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for fibromyalgia with headaches, sleeplessness, fatigue, and 
diffuse multiple joint pain, to include whether separate 
ratings for individual joint disabilities are warranted.


REPRESENTATION

Appellant represented by:	Dennis L. Peterson, Attorney


ATTORNEY FOR THE BOARD

P. Olson, Counsel




INTRODUCTION

The Veteran had active military service from February 1984 to 
February 1987; November 1990 to May 1991; and March 1994 to 
March 2001.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2009.  This matter came back 
before the Board of Veterans' Appeals (Board) on Remand from 
the United States Court of Appeals for Veterans Claims 
regarding a Board decision rendered in March 2007.  This 
matter was originally on appeal from a October 2002 rating 
decision which granted service connection for fibromyalgia 
like symptoms and assigned a 20 percent evaluation effective 
March 13, 2001, and a November 2003 Decision Review Officer 
Decision which increased the Veteran's service-connected 
fibromyalgia to 40 percent effective March 13, 2001.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the Veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

Historically, in a decision promulgated in March 2007, the 
Board denied, inter alia, an initial evaluation in excess of 
40 percent for the Veteran's service-connected fibromyalgia 
with headaches, sleeplessness, fatigue, and diffuse multiple 
joint pain, to include whether separate ratings for 
individual joint disabilities are warranted.  The Veteran 
appealed the Board's March 2007 decision to the United States 
Court of Appeals for Veterans Claims (CAVC).

In a September 2008 Memorandum Decision, the CAVC set aside 
the March 2007 decision with respect to the issue of 
entitlement to an initial evaluation in excess of 40 percent 
for service-connected fibromyalgia and remanded the matter 
for further development and adjudication.

The Court noted that before the Board, the Veteran argued 
that he was entitled to separate disability ratings for his 
bilateral elbow and knee conditions but that the Board denied 
the Veteran's claim after concluding that the medical 
evidence showed that all of the Veteran's symptoms were 
"part and parcel" of his fibromyalgia, "as opposed to 
representing an independent and separate disability, or a 
symptom of a different condition."  The Court noted that the 
Board stated that there was "no evidence of current chronic 
disease which exist separately and independently from the 
currently diagnosed and already service-connected 
fibromyalgia."  The Court also noted that the Veteran argued 
that in reaching this conclusion, the Board ignored medical 
evidence that showed that the Veteran was diagnosed with 
bilateral epicondylitis of the elbows and a bilateral knee 
condition in additional to fibromyalgia.

The Court noted that it agreed with the Veteran that there 
was medical evidence that suggested that he had multiple 
disorders affecting his elbows and knees and that despite 
this evidence, the Board failed to discuss or provide an 
analysis of probative value of this evidence.  

The Court also noted that medical evidence of record in this 
case was inadequate and that although there was some evidence 
suggesting that the appellant may suffer from additional knee 
and elbow disorders, the record did not contain sufficient 
information regarding the exact nature of the disorders 
involving the Veteran's elbows and knees, the extent to which 
these are separate and apart from fibromyalgia, and the 
relationship, if any, of these additional disorders to 
service.  

The Court directed that on remand, the Board should obtain a 
new medical examination of the appellant addressing the exact 
nature of the conditions that affect his knees and elbows and 
that the medical opinion should provide a complete diagnosis 
of the disorder(s) affecting the Veteran's elbows and knees.  
The Court directed that if the medical examiner determines 
that the appellant suffers from fibromyalgia and any other 
disorder involving the elbows or knees, the examiner should 
identify the symptomatology that is attributed to each 
disease.  Additionally, the Court directed that the medical 
examiner should state whether any diagnosed disorder, other 
than fibromyalgia, had its onset in service or was incurred 
or aggravated in service or by his service-connected 
fibromyalgia.

In addition, with respect to entitlement to an extraschedular 
rating, the Court agreed with the Veteran that the record was 
inadequate and noted that although the 2002 VA medical 
examination included an assessment regarding the functional 
limitations associated with the Veteran's fibromyalgia, he 
alleged that his condition had worsened since this 
examination was conducted.  

The matter was remanded by the Board in July 2009 for 
additional development.  Specifically, the Board directed 
that the Veteran should be provided a VA examination to 
determine the current severity of the Veteran's fibromyalgia, 
to determine the existence and etiology of any separate knee 
and/or elbow disability, and to provide a full description of 
the effects the Veteran's fibromyalgia has on his ability to 
work.  The July 2009 remand specifically directed that the 
claims file must be made available and reviewed by the 
examiner in conjunction with the examination and the 
examination report should reflect that such a review was 
made.     This was not done.

Although the RO contends that the claims file was reviewed, 
and, indeed, the second sentence of the General Remarks of 
the September 2009 VA examination report states, "The C-file 
was reviewed."  However, in the second paragraph, the 
examiner noted, "He said he had a bone scan he said it 
reported DJD, the information in reviewing the records that I 
did have since there was no C-file indicated that [t]he 
records indicated bone scan was normal. ..."  In the last 
paragraph, the examiner stated, "... there has been no service 
medical records available to review this so it is difficult 
without going to mere speculation ..."

Further development is, therefore, needed in light of this 
Stegall violation.

Accordingly, the case is REMANDED for the following action:

1.  The claims file must be made 
available to and reviewed by the examiner 
who conducted the September 2009 VA 
examination, and the report should 
reflect that such a review was made.  
After reviewing the claims file and the 
July 2009 Remand, the examiner must 
provide an updated opinion. 

If the September 2009 VA examiner is not 
available, the claims file should be 
forwarded for review by another VA 
physician. An examination may be 
conducted if deemed necessary, but is not 
required.  Based on a through review of 
the claims files and any examination 
findings, the physician should provide a 
complete diagnosis of the disorder(s) 
affecting the Veteran's elbows and knees.  
If the physician determines that the 
appellant suffers from fibromyalgia and 
any other disorder involving the elbows 
or knees, the physician should identify 
the symptomatology that is attributed to 
each disease.  Additionally, the 
physician should state whether any 
diagnosed disorder of the elbows or 
knees, other than fibromyalgia, is 
related to active service or is 
proximately due to or been chronically 
worsened by his service-connected 
fibromyalgia.

The physician should also provide a full 
description of the effects of the 
Veteran's service-connected fibromyalgia 
on his ability to work and on activities 
of daily living.  The physician should 
also discuss any "limitation of 
activity" imposed by the Veteran's 
fibromyalgia.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The physician should 
provide a complete rationale for any 
opinion provided.

2.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the Veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



